Citation Nr: 1220195	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO. 08-37 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to January 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a May 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran experienced hazardous noise exposure during active service, and has provided credible lay testimony of hearing loss from active service forward.

2. Medical opinion evidence is of record that the Veteran experienced an unusually large hearing loss at a relatively early age in life that was consistent with a history of military noise exposure.

3. The Veteran has current hearing loss disability and recurrent tinnitus.

4. The Veteran withdrew his claim for service connection for respiratory disability at a May 2012 Board hearing.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability are approximated. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2. The criteria for service connection for tinnitus are approximated. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3. The criteria for withdrawal of an appeal by the Veteran, for service connection for respiratory disability, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that the Veteran's lay testimony and competent medical evidence establish that that it is at least as likely as not that the Veteran has current hearing loss disability and recurrent tinnitus that began during active service and are related to exposure to acoustic trauma during active service. According, the Board grants service connection for bilateral hearing loss disability and tinnitus.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the claims for service connection for bilateral hearing loss disability and tinnitus. Therefore, no further notice or development is needed with respect to these matters. 





Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.
   
Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Recurrent tinnitus constitutes a current disability for VA compensation benefits purposes. See 38 C.F.R. § 4.87a, Diagnostic Code 6260.

The threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Veteran's hearing loss disability is by VA regulations said to constitute one of two designated "exceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86(a).

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran. Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's Armed Forces Report of Transfer or Discharge (DD Form 214) indicates that he served on active duty from April 1956 to January 1958. He attended Ordnance School from July 1956 to August 1956, his major course at Ordnance School having been "F C Insp Repmn."  He is indicated to have served one year and four months of foreign and/or sea service, and his military occupational specialty is "FC Inst Repmn" nearly the same as his major course at ordnance school. "F C" is very likely an abbreviation for "field cannon."

A June 2001 record of VA treatment indicates that the Veteran's hearing aids had been stolen and that he was referred by a private firm to VA for replacement hearing aids. A VA hearing test was said to indicate mild to severe sensorineural hearing loss bilaterally, although the frequency-specific pure tone audiological testing results were not reported. The Veteran has received periodic VA treatment for bilateral hearing loss from that time forward. A January 2004 treatment record indicates that the Veteran went to a shooting range about three weeks earlier and did not wear adequate hearing protection. He was indicated to have experienced severe ringing and some imbalance. The tinnitus was said to be subsiding and the dizziness had been gone for about one week.

In a June 2007 application for benefits, the Veteran wrote that he began to experience bilateral hearing loss and tinnitus beginning in approximately 1957. He wrote that he was treated during service for hearing loss at the Tokyo ordinance depot in Tokyo, Japan.

In a July 2007 letter, a private clinician at Lucas Hearing Aid Service stated that the Veteran had worn hearing instruments since the 1980s, and that the Veteran's hearing loss "looks as though it was caused by noise exposure."

In a statement received in August 2007, the Veteran wrote that he had received training during active service for service techniques for repair of the 280 mm atomic cannon, having been trained in optical and mechanical sighting for the cannon. He stated that he subsequently served in Japan in the Tokyo Ordnance Depot. He described the atomic cannon as the largest gun in the Unites States Army arsenal at the time. He recalled that the gun made an extremely loud noise when it fired, and that each time he was exposed to the noise, it was actually sickening. He recalled being left with ringing in his ears, problems with his balance and equilibrium, and being left with muffled hearing for hours after the test. He also described being exposed to noise during training when qualifying on the M-1 Carbine and machine guns, but described the atomic cannon as by far the loudest and worst noise he had ever head in his life. He described post-service occupations in advertising, insurance, and sales.

At a VA audiological examination in February 2008, pure tone thresholds in the right ear were 50 decibels at 500 hertz, 60 decibels at 1000 hertz, 75 decibels at 2000 hertz, 80 decibels at 3000 hertz, and 80 decibels at 4000 hertz. Pure tone thresholds in the left ear were 50 decibels at 500 hertz, 55 decibels at 1000 hertz, 75 decibels at 2000 hertz, 85 decibels at 3000 hertz, and 85 decibels at 4000 hertz. Pure tone averages of the 1000, 2000, 3000, and 4000 hertz thresholds were noted to be 74 decibels in the right ear and 75 decibels in the left ear. Speech recognition scores were 88 percent in the right ear and 76 percent in the left ear. 
 
The February 2008 VA audiological results constitute a bilateral hearing loss disability as defined by VA regulations at 38 C.F.R. § 3.385, and an exceptional pattern of hearing impairment as defined at 38 C.F.R. § 4.86(a). 

The February 2008 VA examiner noted that the Veteran's service treatment records were not available. She opined that the Veteran's hearing was typical for his age and recounted that the Veteran had not served in combat; on these bases she found that the Veteran's current hearing loss was less than likely related to service. 

The VA examiner's opinion is of very little probative value. The fact that the Veteran did not serve in combat does not rule out acoustic trauma during service as the VA examiner's opinion would seem to imply. Rather, the Veteran's military experience of working with heavy ordnance is consistent with hazardous noise exposure. See 38 U.S.C.A. 1154(a). Further, for reasons discussed below, the Board finds a private clinician's well-supported opinion that the Veteran's hearing loss was greater than normal for someone of his age bracket to be more probative and more consistent with VA regulations than the February 2008 VA examiner's bare assertion to the contrary.

In June 2008, the private clinician, at Lucas hearing Aid Service, wrote that the Veteran was seen in his office about 28 to 30 years ago for a hearing test and evaluation, and to have hearing aids fitted. He recounted that the Veteran's hearing loss at that age was consistent with exposure to excess amounts of loud noise, infection, a defect at birth or some sort of head trauma. He noted that it was at that time the Veteran described being exposed to cannon fire during his period of active service in the 1950s. The clinician strongly disagreed with the VA audiologist's assertion that the Veteran's hearing was normal for someone in his early seventies. He wrote, "In my professional experience for over 40+ years of testing and fitting hearing aids. . . the amount of loss [the Veteran] has at this current time is certainly not the norm."  He opined rhetorically that if that amount of hearing loss was the norm, everyone the Veteran's age bracket would require hearing aids.

The Board finds the June 2008 opinion of the private clinician highly persuasive, as it is based on an extended period of clinical experience in treating hearing loss and personal observation of the Veteran. The Board also finds the fact that the Veteran experiences not only a hearing loss disability, see 38 C.F.R. § 3.385, but an exceptional pattern of hearing impairment, see 38 C.F.R. § 4.86(a), to be consistent with the clinician's finding that the Veteran's hearing loss is not normal for his age. 

The Board does not have sufficient information contained within the record on appeal to determine whether the Veteran experienced acoustic trauma in the form of the firing of the atomic cannon during service; however, his two months in ordnance school after basic training and his period of service overseas performing the military occupational specialty learned at ordnance school, by his account with an artillery unit, are sufficient to establish exposure to acoustic trauma during active service. See 38 U.S.C.A. § 1154(a). The undersigned found his accounts of hearing loss and his ears ringing during service, and his receiving treatment for hearing loss in Japan, to be competent and credible. In light of the loss of his service treatment records, the Board accepts this testimony as competent and credible evidence of recurrent tinnitus and at least some degree of hearing loss from active service forward. The correspondence from the private clinician from Lucas Hearing Aid Service is adequate to establish that the Veteran's hearing loss is consistent with noise exposure in the military. Thus, the criteria for service connection for current hearing loss disability and tinnitus are met or approximated as to in-service incurrence, current disability, medical nexus and continuity of symptomatology. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
Arguably against the claim is that the Veteran was treated for an incident of acoustic trauma in January 2004; however, this occurred after the Veteran had already been found by VA at least as early as 2001 to have mild to severe bilateral hearing loss and to be in continuing need of hearing aids; thus, it cannot be said that the Veteran's post-service hearing loss disability is due to this one documented episode of post-service acoustic trauma. Further, as discussed above, the February 2008 VA examiner's opinion against the Veteran's claims is of essentially no probative value.

In sum, the Board finds that the evidence is at least in equipoise to show that the Veteran has experienced bilateral hearing loss and recurrent tinnitus beginning in active service, and to show that the Veteran's current bilateral hearing loss disability and recurrent tinnitus began during active service and are related to acoustic trauma during active service. Accordingly, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.


Appeal for Service Connection for Respiratory Disability Dismissed

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative, either on the record at a hearing or in writing. 38 C.F.R. § 20.204. At the Veteran's Board hearing in May 2012, VA received from the Veteran, on the record at his hearing, notice that he is withdrawing his appeal for service connection for respiratory disability. Hence, there remain no allegations of errors of fact or law for appellate consideration; the Board does not have jurisdiction to review the appeal as to this issue. The appeal for service connection for respiratory disability is accordingly dismissed.




ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

The appeal for service connection for a respiratory disability is dismissed.






______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


